Citation Nr: 0118383	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected right ear hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted service connection 
for hearing loss in the right ear with a noncompensable 
evaluation, effective from September 1, 1995.  A notice of 
disagreement was received in April 1999; a statement of the 
case was issued in July 1999; and a substantive appeal was 
received in September 1999.  The veteran testified at a 
videoconference hearing before the undersigned in November 
2000.

The October 1998 RO decision also granted service connection 
for tinnitus with an evaluation of 10 percent, effective from 
September 1, 1995, and denied service connection for hearing 
loss in the left ear.  The veteran has not indicated 
disagreement with the decision as to service-connected 
tinnitus.  The veteran did timely perfect an appeal to the 
decision denying service connection for hearing loss in the 
left ear.  The Board issued a decision in June 1999, 
dismissing this claim, as the veteran had withdrawn the 
claim.  

The Board notes that this claim began as a claim for service 
connection for bilateral hearing loss, filed in September 
1995.  By rating decision in January 1996, the RO denied 
service connection for bilateral hearing loss with tinnitus.  
The veteran timely perfected an appeal and, in May 1997, the 
Board remanded the claim to the RO for further development 
and adjudication.  After returning the claim to the RO, the 
RO granted service connection for right ear hearing loss, as 
noted above.  The veteran appealed the evaluation awarded, 
and that issue is currently before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A VA fee basis audiometry evaluation was conducted in 
September 1998 by I.D.K., M.D.  At the veteran's request, Dr. 
I.D.K. performed another audiometry evaluation in September 
1999.  The results of this evaluation are of record, but are 
in graph form only and have not been interpreted by any 
medical professional.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  Further, the veteran testified that this report was 
sent directly to the RO, but the RO has not yet reviewed this 
document in conjunction with the veteran's appeal.  The 
veteran has not waived initial review of this evidence by the 
RO.  38 C.F.R. § 19.37(a) (2000).  

The veteran noted at the November 2000 hearing that his 
hearing had deteriorated since the 1998 VA examination.  As 
the veteran alleges that his condition has worsened and in 
light of the above, the Board finds that a remand is 
necessary to determine the nature and extent of the veteran's 
right ear hearing loss.  VA O.G.C. Prec. Op. No. 11-95 (April 
7, 1995).  

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the veteran's appeal will be considered under 
the most favorable version of the applicable rating criteria.  
Id. See VAOPGCPREC 3-2000 (April 10, 2000).   

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his right ear 
hearing loss since September 1999.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's right 
ear hearing loss.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition, including controlled 
speech discrimination test (Maryland CNC) 
and puretone audiometry test.  
The examiner should also provide an 
interpretation of the September 1999 
uninterpreted audiology report. 

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  The RO must also 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4. The RO should then adjudicate the claim 
for an initial compensable evaluation for 
service-connected right ear hearing loss.  
The RO should consider the rating 
criteria in effect before and after June 
1999.  In determining the appropriate 
rating, the RO should consider the 
applicability of staged ratings.  
Fenderson v. West, 12 Vet. App. 119 
(1999).   If the claim remains denied, 
the veteran should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




